



AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is executed and agreed
to by and between SilverBow Resources, Inc., a Delaware corporation (the
“Company”), and Sean C. Woolverton (“Executive”), effective as of April 2, 2019
(the “Amendment Effective Date”).
WHEREAS, the Company and Executive have heretofore entered into that certain
Employment Agreement dated March 1, 2017 (the “Employment Agreement”); and
WHEREAS, the Company and Executive desire to amend the Employment Agreement and
all stock option agreements and restricted stock unit agreements entered into
between the Company and Executive prior to the Amendment Effective Date
(collectively, the “Applicable Award Agreements”).
NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Executive hereby agree that the
Employment Agreement and the Applicable Award Agreements shall be amended as
hereafter provided, effective as of the Amendment Effective Date:
1.    The following shall be added to the introductory paragraph:
The Agreement was amended effective as of April 2, 2019 (the “Amendment
Effective Date”).
2.    The third sentence of Section 3(d)(i) of the Agreement shall be deleted
and the following shall be substituted therefor:
“Notwithstanding the foregoing, on or following the date of a Change in Control,
the outstanding unvested portion of the Option (or, if applicable, any award(s)
granted in substitution for the Option by an acquiror or successor to the
Company in connection with a Change in Control) shall vest in full upon the
earlier to occur of (i) the termination of Employee’s employment by the Company
without Cause pursuant to Section 5(b) or by Employee for Good Reason pursuant
to Section 5(c) or (ii) the date that is six (6) months following such Change in
Control (the “Transition Period End Date”), so long as Employee has remained
continuously employed by the Company, or an acquiror or successor to the
Company, from the date of such Change in Control through the Transition Period
End Date.”
3.    The third sentence of Section 3(d)(ii) of the Agreement shall be deleted
and the following shall be substituted therefor:
“Notwithstanding the foregoing, on or following the date of a Change in Control,
all outstanding unvested Inducement RSUs (or, if applicable, any award(s)


1
 

--------------------------------------------------------------------------------





granted in substitution for the Inducement RSUs by an acquiror or successor to
the Company in connection with a Change in Control) shall vest in full upon the
earlier to occur of (i) the termination of Employee’s employment by the Company
without Cause pursuant to Section 5(b) or by Employee for Good Reason pursuant
to Section 5(c) or (ii) the Transition Period End Date, so long as Employee has
remained continuously employed by the Company or an acquiror or successor to the
Company, from the date of such Change in Control through the Transition Period
End Date.”
4.    Section 3(e) of the Agreement shall be deleted and the following shall be
substituted therefore:
“Annual Equity Award. Employee shall be eligible to receive an annual equity
award under the Equity Incentive Plan for each complete calendar year that
Employee is employed by the Company hereunder (the “Annual Equity Award”). The
amount and terms and conditions (including vesting) of the Annual Equity Award
for any given year shall be determined by the Board (or a committee thereof)
annually, in its sole discretion, based on a variety of factors, including: the
market level for annual equity awards made to executives of similar companies
who have similar job titles and responsibilities, the performance of the
Company, and the performance of the executive, among other factors. The Annual
Equity Award may consist of any of the types of awards approved for use under
the Equity Incentive Plan, determined by the Board (or a committee thereof) in
its sole discretion, including, but not limited to, restricted stock units
subject to time-based vesting (the “Time RSUs”) and restricted stock units
subject to performance-based vesting (the “Performance RSUs”). The terms and
conditions (including vesting) applicable to the Annual Equity Award shall be
determined by the Board (or a committee thereof) annually, in its sole
discretion. Notwithstanding the foregoing, Employee shall be eligible to receive
an Annual Equity Award for calendar year 2019 equal to 400% of Employee’s 2019
annualized salary (the “2019 Annual Equity Award”), contingent on (i) the
approval by the Company’s shareholders at the Company’s 2019 annual meeting of
the exchange of the equity awards granted to Employee in August 2018 (the
“Equity Award Exchange”) and (ii) Employee’s execution of an equity award
cancellation agreement consenting to the Equity Award Exchange.
On or following the date of a Change in Control, all outstanding unvested Time
RSUs and Performance RSUs granted on or after the Amendment Effective Date (or,
if applicable, any award(s) granted in substitution for the Time RSUs or
Performance RSUs by an acquiror or successor to the Company in connection with a
Change in Control) shall vest in full (which, as applied to the Performance
RSUs, shall mean a number of Performance RSUs for which the performance
conditions set forth in the applicable award were satisfied based on actual
performance through the date of such Change in Control), in each case, upon the
earlier to occur of (i) the termination of Employee’s employment by the Company
without Cause pursuant to Section 5(b) or by Employee for Good Reason pursuant
to Section 5(c), or (ii) the Transition Period End Date, so long as Employee has
remained continuously


2
 

--------------------------------------------------------------------------------





employed by the Company, or an acquiror or successor to the Company, from the
date of such Change in Control through the Transition Period End Date. Other
than the 2017 Guaranteed Annual Equity Award and the 2017 Performance Annual
Equity Award, future Annual Equity Awards granted to Employee shall be in the
sole discretion of the Board (or a committee thereof).”
5.    Section 5(c) of the Agreement shall be deleted and the following shall be
substituted therefor:
“Employee’s Right to Terminate for Good Reason. Employee shall have the right to
terminate Employee’s employment with the Company for “Good Reason” (1) at any
time pursuant to a condition described in Section 5(c)(i), (ii), (iv) or (v) and
(2) for the condition described in Section 5(c)(iii), at any time prior to a
Change in Control and, on or following a Change in Control, on or following the
date that is at least ninety (90) days after such Change in Control. For
purposes of this Agreement, “Good Reason” shall mean:
(i)    A material diminution in Employee’s Base Salary or target Annual Bonus;
(ii)    the relocation of the geographic location of Employee’s principal place
of employment to a location more than twenty five (25) miles outside the greater
Houston, Texas metropolitan area (excluding reasonably required business travel
in connection with the performance of Employee’s duties under this Agreement);
(iii)    a material diminution in Employee’s position, authority,
responsibilities or duties;
(iv)    any material breach by the Company of any provision of this Agreement;
or
(v)    non-renewal by the Company of the then-existing Initial Term or Renewal
Term pursuant to Section 4.
Notwithstanding the foregoing provisions of this Section 5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason due to a condition described in Section 5(c)(i),
(ii), (iii) or (iv) shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s consent, (B)
Employee must provide written notice to the Board of the existence of such
condition(s) within ninety (90) days of the initial existence of such
condition(s), (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice, and (D) the date of Employee’s termination of employment must occur
within ninety (90) days following the Board’s receipt of such notice; provided,
however, that, with respect


3
 

--------------------------------------------------------------------------------





to the assertion of a condition described in Section 5(c)(iii) that occurs
within ninety (90) days following a Change in Control, the date of Employee’s
termination of employment must occur within ninety (90) days following the date
that is ninety (90) days following such Change in Control. Further
notwithstanding the foregoing provisions of this Section 5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason due to the condition described in Section 5(c)(v)
need not satisfy the conditions described in the preceding sentence.”
6.    The parenthetical in clause (x) of Section 6(d) of the Agreement, shall be
revised to read as follows:
“(with any outstanding stock options remaining exercisable, without regard to
such termination of employment, for 60 days following the Termination Date;
provided, however, that if the Termination Date occurs on or following a Change
in Control, the stock options will remain exercisable for a period of two (2)
years following the Termination Date)”
7.    The address in Section 18 for providing notice to the Company shall be
revised to read as follows:
“SilverBow Resources, Inc.
c/o Christopher M. Abundis, Senior Vice President, General Counsel and Secretary
575 N. Dairy Ashford, Suite 1200
Houston, TX 77079
Email: [address redacted]”
8.    To the extent that the terms of the Applicable Award Agreements (or any
portion thereof) conflict with the terms of this Amendment, the Applicable Award
Agreements are hereby deemed to be amended to reflect the terms of this
Amendment.
9.    All references to Swift Energy Company shall be deemed to refer to
SilverBow Resources, Inc.
10.    Except as expressly modified by this Amendment, the terms of the
Agreement and the applicable shall remain in full force and effect and are
hereby confirmed and ratified.
[Remainder of Page Intentionally Blank;
Signature Page Follows]




4
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first set forth above.
EMPLOYEE




/s/ Sean C. Woolverton    
Sean C. Woolverton


SILVERBOW RESOURCES, INC.




By: /s/ Christopher M. Abundis

Name: Christopher M. Abundis
Title: Senior Vice President, General Counsel

and Secretary


SIGNATURE PAGE TO
AMENDMENT TO
EMPLOYMENT AGREEMENT
 